Per Curiam. Appellant, Peggy Willett, by her attorney, has filed for a rule on the clerk. Her attorney, Jerry D. Pruitt, admits that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Purtle, J., not participating.